Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 07, 2017

The Court of Appeals hereby passes the following order:

A16A2110. CORNERSTONE COMMUNITY BANK v. COFIELD FAMILY,
    LLLP.

      After careful review of the entire record in this case, we conclude that the
Appellant’s application for interlocutory appeal was improvidently granted, and it is
ordered that this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/07/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.